Case 1:18-cr-00481-WJM Document 98-1 Filed 11/15/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Criminal Case No. 18-cr-00481-WJM

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 1.      CAVIN MOWER

                 Defendant.


                              FINAL ORDER OF FORFEITURE


         THIS MATTER comes before the Court on the United States' Motion for Final

 Order of Forfeiture. The Court having reviewed said Motion FINDS:

         THAT the United States commenced this action pursuant to 21 U.S.C. § 853 and

 18 U.S.C. § 982(a)(1), as set forth in the Information returned on October 16, 2018;

         THAT a Preliminary Order of Forfeiture was entered on September 3, 2019;

         THAT all known interested parties were provided an opportunity to respond and

 that publication has been effected as required by 21 U.S.C. § 853(n);

         THAT the time for any other third-party to file a petition expired on October 3,

 2019;

         THAT it further appears there is cause to issue a forfeiture order under 21 U.S.C.

 § 853, 18 U.S.C. § 982(a)(1).




                                               1
Case 1:18-cr-00481-WJM Document 98-1 Filed 11/15/19 USDC Colorado Page 2 of 2




        NOW, THEREFORE, IT IS ORDERED, DECREED, AND ADJUDGED:

        THAT judgment of forfeiture of the following:

               a. Samsung Tablet, serial number RS2ADMZGWT;
               b. 3 SD Cards;
               c. Orico Hard Drive, serial number WCAVY3601842;
               d. 3 Thumb Drives, identified as Logitech 2.4 GB; Cruzer Micro 8 GB;
                  Lexar 8 GB;
               e. Dell Inspiron Laptop Tag #78J70X1;
               f. 1 ScanDisk Thumb Drive, serial number BN180125823Z;
               g. Samsung Galaxy Note 8 Cell Phone; and
               h. Acer Predator Laptop, serial number NHQ29AA0047390CF7C3400,


 shall enter in favor of the United States pursuant to 21 U.S.C. § 853 and 18 U.S.C. §

 982(a)(1), free from the claims of any other party;

        THAT the United States shall have full and legal title to the forfeited electronic

 equipment and may dispose of it in accordance with law;



        SO ORDERED this _________ day of _____________________, 2019.


                                    BY THE COURT:


                                    _________________________________
                                    WILLIAM J. MARTINEZ
                                    United States District Court Judge




                                              2
